Title: To George Washington from Mde C. Pernot, 12 January 1797
From: Pernot, Mde C.
To: Washington, George


                        
                            
                                Monsieur le Président 
                                Paris le 12 Janvier 1797.
                            
                            Permettez à une Ancienne habitante de l’amérique, qui a eu l’honneur de
                                Vous connaitre pendant Son Sejour a Philadelphie, d’interrompre un instant vos grandes
                                occupations, pour Réclamer auprès de Vous la Justice qu’on lui fait craindre de Ne
                                pouvoir pas obtenir auprès des tribunaux. vous êtes chargé comme président du Congrès de
                                Veiller a l’exécution des loix de Votre pays, et c’est l’exécution Stricte de ces mêmes
                                loix que Je Réclame. Souffrez que J’entre dans quelques Détails.
                            
                            
                            En 1786, J’épousai en france Mr le Couteulx de Caumont. un Article de Notre
                                Contrat de Mariage portait expressément que Ma Dot montant a la somme d’environ
                                cinquante et une Mille livres tournois Serait employée a acheter un bien fonds en
                                Amérique. quinze jours après Mon Mariage, Je me Suis Embarqué avec Mr le Couteulx, et
                                bientôt J’arrivai a Philadelphie. J’ai acheté une habitation près de trenton. en 1789,
                                Je revins en france avec Mr le Couteulx. le Climat d’amérique ne Convenait pas a ma
                                Santé, et Je désirais Vivre dans Ma famille dont J’avais été Séparée fort Jeune. en
                                conséquence avant mon Départ J’avais donné a un Juge de paix des environs de trenton
                                une procuration pour vendre Mon habitation, et m’en faire toucher le prix en
                                    france. un Mois après Mon arrivée a Paris, Mr le Couteulx Se
                                Décida a repartir pour Philadelphie Pour accélerer, disait-il la Vente de Notre bien.
                                Je Suis restée Seule en france avec deux enfants que J’avais eu de lui. Depuis ce temps,
                                c’est a dire, Depuis le Mois de février 1790, Je n’ai plus entendu parler de Mr le
                                Couteulx, depuis ce temps il jouit de ma fortune toute entière, dont il Ne M’a Jamais
                                fait passer la moindre partie. Ma famille a Pourvu a mon existence et a celle de mes
                                enfants Si Cruellement abandonnés de leur Père. J’ai profité alors des Nouvelles loix de
                                la République J’ai fait prononcer mon Divorce, et je me Suis remariée. conformément aux
                                mêmes loix, une assemblée de famille chargée de Prononcer Sur le Sort de mes deux
                                enfants a décidé qu’ils Seraient tous les Deux confiés a mes Soins d’abord a Raison de
                                l’incapacité Reconnüe du Pere pour Suivre leur Education, et en Considération de la
                                fortune qui Se trouve entierement de Mon Côté, puisque Mr le Couteulx N’avait en Se
                                Mariant que le nom d’une famille alors Considérée dans le Commerce. ces différentes
                                Choses Réglées, Je me Suis occupée du Remboursement de ma Dot, remboursement qui dans le
                                cas d’une Séparation doit M’être fait en entier, d’après un Article exprès de Mon
                                contrat de Mariage. J’ai, Suivant l’avis de Mr Monroe Ministre des états unis
                                    d’amérique envoyé Ma procuration, et tous mes autres Papiers a Mr
                                Edward livingston de New-york membre du Congrès. c’est lui qui est Chargé de la
                                Poursuite de Cette affaire. Je ne le connais que d’après la Recommandation de Mr Monroe
                                qui M’a beaucoup vanté Ses lumières et Sa Probité. on me fait Craindre aujourd’hui que
                                la famille de Mr le Couteulx et même quelques Personnes de la Mienne, ne Soient assez
                                puissantes pour faire taire les loix qui Sont toutes en Ma faveur. on Désirerait que Ma
                                fortune restât en amérique Sous prétexte qu’elle y Serait plus en Sureté qu’en france,
                                Et que de cette Manière le Sort de mes enfants Serait mieux assuré. ce calcul n’est a
                                mes yeux qu’un Moyen d’Eluder pour toujours la Restitution de mon bien, et Personne ne
                                peut avoir le Droit de M’empêcher d’en disposer a ma Volonté. ce bien est a moi, et ne
                                Sera la propriété de mes enfants qu’après ma mort. d’ailleurs je Suis chargée de leur
                                éducation de Pourvoir a leur Etablissement, le Pourrai-je Si le Seul bien que Je
                                possède restes entre les mains de Mr le Couteulx qui depuis Sept ans N’a pas Daigné
                                S’occuper d’eux ni de moi. ces Craintes m’ont Décidé a M’adresser a Vous Directement
                                pour obtenir une prompte justice. oserai-je vous prier, Mr le président, de me
                                Recommander Vivement à Mr livingston: Votre Recommandation animera Sans Doute Sans Zèle,
                                et me donnera l’espérance de Réussir dans cette affaire la plus importante pour moi.
                                l’avantage que J’ai eu de Vous Connaitre en amérique, et l’interêt que Vous voulûtes bien
                                M’accorder alors, me font Espérer d’obtenir votre bienveillance. Votre humanité vous
                                portera a protéger une femme et des enfants qui Réclament Seulement la Justice qui leur
                                est düe. Je vous devrai une existence plus heureuse. Agréez les assurances de Ma vive
                                Reconnaissance, et de l’estime profonde avec laquelle Je Suis Monsieur le Président Votre très humble et très obeissante Servante
                            
                                C. Pernot ci devant le Couteulx de Caumont.
                                
                            
                            
                                Si Vous Daignez M’honorer d’un mot de Réponse, Je vous prie de la
                                    faire adresser Sous enveloppe a Mr irenée Dupont imprimeur, Cul de sac de l’oratoire
                                    a Paris. il est le frère de Notre Consul français a Charles-town.
                            
                            
                        
                        Translation
                            allow an ancient inhabitant of America, who has had the honor of knowing
                                you, when she was at Philadelphia, to break in one moment—upon your important business,
                                and to claim from you the Justice, which She is threatened not to obtain from the
                                tribunals. as president of congress your are to cause the laws of your country to be
                                faithfully executed: and it is their strict executions I claim. give me leave to let you
                                know some of the particulars.
                            
                            
                            in 1786 I married in france Mr Le Couteulx de Caumont. one article of our
                                marriage act, Stated explicitly, that my marriage portion amounting nearly to the sum of
                                51 thousand french livres would be employed in purchasing a real estate in America. a
                                fortnight after my wedding, I embarked with Mr Le Couteulx, and arrived soon at
                                Philadelphia. I bought then a farm near Trenton. in 1789, I returned in France with My
                                husband. the Climate of America disagreed with my health, and I wished to live in my
                                family, from which I was separated very young. consequently before my departure, I had
                                given to a Justice of the peace in the neighbourhood of Trenton a power of Attorney to
                                sell my farm, and forward me the price of it in france. a month after my arrival at
                                Paris, Mr le Couteulx determined himself to set out again for Philadelphia, in order,
                                said he, to quicken the sale of our estate. I remained alone in France with two children
                                whom I had from him. Since that Time, that is to say, since the month of february 1790,
                                I never heard anything from Mr le Couteulx. Since that time, he enjoys my whole estate,
                                and has never forwarded me the least part of it. my family has provided for my existence
                                and that of my children, so cruelly given up by their father. I then took advantage from
                                the new laws of the republic; I obtained my divorce, and I married again, according
                                to the Same laws, a family assembly appointed to pronounce on the fate of my two
                                children has decided that they would be both entrusted to my care, first because of the
                                aknowledged incapacity of the father to provide their education and then in
                                consideration of the fortune which is entirely on my side, since Mr le Couteulx had
                                nothing when he married but the name of a family then of credit in Commerce those
                                different regulations being finished, I employed myself about the reimbursement of my
                                marriage portion; which in case of a separation, was fully to be made to me, according
                                to an express article of my marriage contract. I have, in consequence of the advice of
                                Mr Munroe Minister of the united States, sent my power of attorney, and all my other
                                papers to Mr Edward Livingston of New-York, member of congress. he is entrusted with the
                                pursuit of that affair. I know him only from the recommendation of Mr Monroe who spoke
                                to me in very high terms of his abilities and probity. I have reasons to fear now that
                                the family of Mr Le Couteulx, and even some of my own, would have influence enough to
                                silence the laws, which are all in my favour. they wish my property to stay in America,
                                under pretense that it would be there safer than in France, and that So, the fate of my
                                children would be more secure. that calculation is nothing to my eyes but a contrivance
                                to avoid forever the restitution of my property: and nobody can have a right to prevent
                                my doing of it what I please. that property is mine, and will be the children’s property
                                only after my death. besides I am intrusted with the care of their education, to get
                                them settled: how can I do that, if the only property which I possess stays in the hands
                                of Mr Le Couteulx who since seven years, has not designed to trouble himself about them
                                or myself. those fears have determined me to write directly to you,
                                in order to obtain a quiet Justice. Should I dare to ask you, Mr President, to recommend
                                me strongly to Mr Livingston. your recommendation will undoubtedly animate his zeal and
                                will give me the hope of succeeding in that affair, the most important for me. the
                                advantage I have had of knowing you in America, and the interest which you was so kind
                                to bestow there upon me, give me the confidence of obtaining your
                                good will. your humanity will engage you to protect a woman and children who desire only
                                the justice due to them, I will owe you a more happy existence. receive the assurances of
                                the sincere gratitude and profound esteem, with which I am, Mr President, your Most
                                humble and obedient Servant
                            
                                C. Pernot
                                
                            
                            
                                formerly Le couteulx de Caumont
                            
                            
                                If you are so kind to honour me with a word of answer, I pray you to
                                    direct it under cover to—
                                à mr ireneé Dupont imprimeur cul desac del’oratoire
                                    a Paris.
                                he is brother of our french consul at charleston.
                            
                            
                        
                    